REQUESTED BY: Senator Rex Haberman Nebraska State Legislature State Capitol, Room 1124 Lincoln, NE 68509
Dear Senator Haberman:
This is in response to your letter of May 6, 1985, concerning LB 713. In that letter you note that the committee amendments to LB 713 provide in Section 11, subparagraph 5 that "The unexpended balance existing in the Lincoln State Office Building Rental Fund on June 15 of each year shall be transferred to the General Fund. . . ."
Your question is whether it is constitutional to have the balance of a fund that "is made up for a specific purpose and earmarked for a special purpose be put in the General Fund on an annual basis."
We have examined this provision and find no basis for declaring that such action is unconstitutional. We would note that Neb.Rev.Stat. § 77-2602 (Supp. 1984), presently provides that money in similar funds may be transferred to the general fund at the direction of the Legislature.
Sincerely,
ROBERT M. SPIRE Attorney General
John Boehm Assistant Attorney General